Exhibit 10.3

Recording Requested By and

When Recorded Return To:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attn: John B. Hale, Esq.




 

 

SPACE ABOVE FOR RECORDER’S USE

 

 

 

 

FIRST MODIFICATION TO MORTGAGE AND SECURITY AGREEMENT

THIS FIRST MODIFICATION TO MORTGAGE AND SECURITY AGREEMENT (this “Modification”)
is entered into as of the 15th day of November, 2013, by and between ASC DEVENS
LLC, a Delaware limited liability company, having an address at c/o American
Superconductor Corporation, 64 Jackson Road, Devens, Massachusetts 01434-4020
(“Mortgagor”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation, having an office at 400 Hamilton Avenue, Suite 310, Palo Alto,
California 94301, Attention: Chief Legal Officer and Brad Pritchard
(“Mortgagee”).

RECITALS

WHEREAS, American Superconductor Corporation (“Parent”), the direct 100% owner
of Mortgagor, and Mortgagee entered into a Loan and Security Agreement dated as
of June 5, 2012, as amended, restated and supplemented from time to time (the
“Original Loan Agreement”), pursuant to which Mortgagee made a loan in the
principal amount of $10,000,000 (the “Loan”) to Mortgagor and Parent, subject to
the terms and conditions contained in the Original Loan Agreement,

WHEREAS, in connection with the Original Loan Agreement, Mortgagor executed in
favor of Mortgagee a Mortgage and Security Agreement dated as of July 31, 2012
and recorded with the Worcester District Registry of Deeds in Book 49380, Page
245 (the “Mortgage”) to secure the Secured Obligations (as defined in the
Original Loan Agreement).

WHEREAS, Parent now desires to amend the Original Loan Agreement pursuant to
that certain First Amendment to Loan and Security Agreement dated as of the date
hereof between Parent and Lender (the “Amendment”).

WHEREAS, Mortgagee is willing to enter into the Amendment on the condition,
among others, that the Mortgage be amended as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein by this reference, and the mutual covenants herein set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, Mortgagor
hereby agrees to the following amendments to the Mortgage:

1. Amendments to Mortgage.

(a) The First Recital on page 1 of the Mortgage is hereby amended and restated
in its entirety to read as follows:

“WHEREAS, pursuant to that certain Loan and Security Agreement dated as of June
5, 2012 between American Superconductor Corporation (“Parent”), the direct 100%
owner of Mortgagor, and Mortgagee (the “Original Loan Agreement”), as amended by
that certain First Amendment to Loan and Security Agreement dated as of November
15, 2013 between Parent and Mortgagee (the “First Amendment”; and together with
the Original Loan Agreement, the “Loan Agreement”), Mortgagee has made (i) a
loan in the principal amount of $10,000,000 (the “Term Loan”) to Mortgagor and
Parent, which Term Loan is evidenced by that certain Secured Term Promissory
Note in the amount of the Loan executed by Mortgagor in favor of Mortgagee (the
“Term Note”), and (ii) a loan in the principal amount equal to the difference
between $15,000,000 and the principal amount then outstanding on the Term Loan
when such other loan is funded (the “Term B Loan”; and together with the Term
Loan, the “Loan”) which Term B Loan may be evidenced by a promissory note if so
requested by Mortgagee (any such note, the “Term B Note”; and together with the
Term Note, the “Note”);”

--------------------------------------------------------------------------------

(b) Wherever the Mortgage may refer to the “Loan Documents” such reference shall
hereafter be deemed to include, without limitation, the Loan Agreement and the
Mortgage, as amended hereby and to date.

2. Representations and Warranties.  Mortgagor hereby represents and warrants
that no default or event of default (under the Mortgage or any other Loan
Document), breach or failure of condition has occurred (whether or not existing
on the date hereof), or would exist with notice or the lapse of time or both,
under the Mortgage, and that all warranties and representations made in the
Mortgage, continue to be true and complete in all material respects as of the
date hereof after giving effect to this Modification (other than representations
and warranties made as of a specific date, in which case such representations
and warranties are true and correct in all material respects on the date made).

3. Reaffirmation.  Mortgagor hereby reaffirms its obligations under each of the
Loan Documents.

4. Non-Impairment; Entire Agreement.  Except as expressly provided herein,
nothing in this Modification shall alter or affect any provision, condition or
covenant contained in the Mortgage or affect or impair any rights, powers, or
remedies of Mortgagee thereunder, it being the intent of Mortgagor that the
provisions of the Mortgage shall continue in full force and effect, except as
expressly modified hereby.  This Modification and the other Loan Documents
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.  The parties hereto further agree that the Loan
Documents, as amended, comprise the entire agreement of the parties thereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and other communications between the parties thereto, whether
written or oral respecting the extension of credit by Mortgagee to Mortgagor or
Parent.

5. Governing Law. This Modification shall be governed by and shall be construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts.

6. Claims, Counterclaims, Defenses, Rights of Set-Off.  Mortgagor hereby
represents and warrants to Mortgagee that it has no knowledge of any facts that
would support a claim, counterclaim, defense or right of set-off.

7. Counterparts; Effectiveness.  This Modification may be executed in any number
of counterparts, each of which when so delivered shall be deemed an original,
but all such counterparts taken together shall constitute but one and the same
instrument.  Each such agreement shall become effective upon the execution of a
counterpart hereof or thereof by each of the parties hereto and telephonic
notification that such executed counterparts have been received by Mortgagor and
Mortgagee.

[Signatures appear on following page.]

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Modification as of the date
first above written.

 

 

MORTGAGOR:

 

 

 

 

 

ASC DEVENS LLC,

a Delaware limited liability company,

 

 

 

WITNESS:

 

By:

AMERICAN SUPERCONDUCTOR

CORPORATION, its sole member

 

 

 

 

 

 

 

 

/s/

John R. Samia

 

By:

/s/ David A. Henry

Print Name:

John R. Samia

 

Name:

David A. Henry

 

 

Title:

Senior Vice President and Chief Financial Officer

State of Massachusetts

County Worcester

On this 15th day of November, 2013, before me appeared David A. Henry to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
the Senior Vice President and Chief Financial Officer of AMERICAN SUPERCONDUCTOR
CORPORATION, a Delaware Corporation, authorized signatory of ASC DEVENS LLC, a
Delaware limited liability company and that the seal affixed to said instrument
is the seal of said limited liability company, and that said instrument was
signed and sealed in behalf of said limited liability company by authority of
its members (or managers), and said David A. Henry acknowledged said instrument
to be the free act and deed of said limited liability company.

/s/

Alan D. Savoie

 

 

 

Notary Public

 

 

 

Print Name:

Alan D. Savoie

 

 

 

My commission expires:

 

 

 

 

September 28, 2018

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

The land with the improvements thereon situated on the southeasterly side of
Jackson Road and the southwesterly side of Givry Street, Harvard, Worcester
County, Massachusetts and being shown as Lot 7 on plan entitled “Level 1
Subdivision Lot 7 Givry Street” dated July 19, 2000, prepared by Howe Surveying
Associates, Inc. and recorded with the Worcester District Registry of Deeds in
Plan Book 761, Plan 44.

Together with the benefit of the appurtenant rights as set forth in the
following deeds:

a.Deed from the USA recorded with said Deeds in Book 17907, Page 1;

b.Deed to ASC Devens LLC recorded with said Deeds in Book 23120, Page 209,
except the slope easements recited therein, which have been released.